The Opinion of the Court was delivered by Treat, J. A judgment was rendered on the 9th of April, 1846, that Hinman recover of Curry the possession of a quarter section of land, and one cent damages and the costs of the action. On the 11th of April, the Court overruled a motion interposed by Curry for a new trial, and allowed him an appeal. The appeal bond recited the rendition of a judgment on the 11th of April, 1846, for one cent damages and costs. The appellee now moves to dismiss the appeal, because of the insufficiency of the bond. The motion must be granted The judgment was recovered on a different day than the one stated in the bond. The judgment is not correctly recited in the bond. It was for the recovery of a tract of land, as well as for damages and costs. These variances might be material in an action on the bond. The bond ought to afford the appellee an effectual remedy. Brooks v. Jacksonville, 1 Scam. 568. The appeal will be dismissed with costs. Appeal dismissed,